TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00335-CV



Defenders of Americans’ Voice in Decision-Making, Inc., Susan Clark,
The Helen Clark Family Trust, A. B. Roper, The Roper Family, John
Airhart, Kimberly Airhart Monk, and Modene Carroll, Appellants

v.

Texas Commission on Environmental Quality and North
Texas Municipal Water District, Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT
NO. GN400067, HONORABLE DARLENE BYRNE, JUDGE PRESIDING 




M E M O R A N D U M   O P I N I O N


                        Appellants Defenders of Americans’ Voice in Decision-Making, Inc., Susan Clark, 
The Helen Clark Family Trust, A. B. Roper, The Roper Family, John Airhart, Kimberly Airhart
Monk, and Modene Carroll no longer wish to pursue their appeal and have filed an unopposed
motion to dismiss.  We grant the motion and dismiss the appeal.  Tex. R. App. P. 42.1(a).
 
 
                                                                        __________________________________________
                                                                        Jan P. Patterson, Justice
Before Chief Justice Law, Justices Patterson and Puryear
Dismissed on Appellants’ Motion
Filed:   June 22, 2005